Case 4:19-cr-00175-ALM-CAN Document 3 Filed 07/18/19 Page 1 of 2 PageID #: 5



                             IN THE UNITED STATES DISTRICT COURT                      JUL 1 8 2019
                              FOR THE EASTERN DISTRICT OF TEXAS                   Clerk, U.S. District Court
                                      SHERMAN DIVISION                                 Texas Eastern


UNITED STATES OF AMERICA §

v.          §        No.4:19CR/                                          f
                                                § Judge Mazzant
CHRISTOPHER SCHRAEDER §

                                NOTICE OF CASE ASSOCIATION

        Pursuant to General Order No. 92-15, notice is hereby given that the above-

captioned case is associated with:

         United States v. Ernest Allen Abbot, Case No. 4:17CR111;

         United States v. Steven Glezman, Case No. 4:17CR113;

         United States v. Brian Jordan, Case No. 4:17CR120;

         United States v. Scott McLaughlin, Case No. 4:17CR134-1;

         United States v. Brett Lerner, Case No. 4:17CR135;

         United States v. Timothy Large, Case No. 4:17CR136; and

         United States v. Evan Nelson Powell, Case No. 4:18CR57.

        In giving this written notice to the Court and Clerk, I certify that this request for

specific judge assignment in lieu of random draw is solely for the intent and purpose

specified in General Order No. 92-15.




Notice of Case Association
Page 1
Case 4:19-cr-00175-ALM-CAN Document 3 Filed 07/18/19 Page 2 of 2 PageID #: 6



         Signed this the 1st day of July ,2019.

                                           Respectfully submitted,
                                           JOSEPH D. BROWN
                                           United States Attorney



                                           M. ANDREW STOVER
                                           Assistant United States Attorney
                                           Texas Bar No. 19349300
                                           101 E. Park Blvd., Suite 500
                                           Plano, Texas 75074
                                           (972) 509-1201
                                           (972) 509-1209 (fax)
                                           Andrew. Stover@usdoj .gov




Notice of Case Association
Page 2
